 1   Joseph S. Davidson, Pro Hac Vice (Ill. Bar No. 6301581)
     SULAIMAN LAW GROUP, LTD.
 2
     2500 South Highland Avenue, Suite 200
 3   Lombard, Illinois 60148
     +1 630-575-8181
 4   jdavidson@sulaimanlaw.com
 5   Nicholas M. Wajda (Nev. Bar No. 11480)
     WAJDA LAW GROUP, APC
 6
     871 Coronado Center Drive, Suite 200
 7   Henderson, Nevada 89052
     +1 702-900-6339
 8   nick@wajdalawgroup.com
 9   Attorneys for the Plaintiff
10
                                   UNITED STATES DISTRICT COURT
11                                      DISTRICT OF NEVADA

12                                                     Case No. 2:19-cv-00681-GMN-NJK
13                                                     JOINT STIPULATION AND ORDER FOR
     JOANNE HAYWOOD-AGUILAR,                           DISMISSAL WITH PREJUDICE
14
                        Plaintiff,
15
            v.
16

17   GENERAL MOTORS FINANCIAL
     COMPANY, INC.; SECURITY FINANCE
18   CORPORATION; EQUIFAX
     INFORMATION SERVICES, LLC; and
19   TRANSUNION LLC,
20                      Defendant.
21

22

23

24

25

26

27

28
                                                   1
            Plaintiff,   JOANNE       HAYWOOD-AGUILAR,             and     Defendant,     EQUIFAX

     INFORMATION SERVICES LLC, acting through counsel, and pursuant to Federal Rule
 1
     of Civil Procedure 41(a)(1)(A)(ii) hereby stipulate, to the Dismissal With Prejudice of this
 2

 3   action against Equifax Information Services LLC, with each party to bear its own attorney’s fees

 4   and costs.

 5
      DATED: September 11, 2019                      Respectfully submitted,
 6

 7    /s/ Joseph S. Davidson                         /s/ Jeremy J. Thompson (with consent)

 8    Joseph S. Davidson                             Jeremy J. Thompson
      SULAIMAN LAW GROUP, LTD.                       CLARK HILL PLLC
 9    2500 South Highland Avenue                     3800 Howard Hughes Parkway
      Suite 200                                      Suite 500
10    Lombard, Illinois 60148                        Las Vegas, Nevada 89169
      +1 630-575-8181                                +1 702-862-8300
11    jdavidson@sulaimanlaw.com                      jthompson@clarkhill.com

12    Counsel for Joanne Haywood-Aguilar             Counsel for Equifax Information Services,
                                                     LLC
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                     2
 1                                            ORDER
 2          The stipulation is approved. The action against Equifax Information Services, LLC is
 3
     hereby dismissed with prejudice.
 4

 5    DATED this 18
                 __ of September, 2019
                                                      ____________________________________
 6                                                    Gloria M. Navarro, District Judge
 7                                                    United States District Court

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                  3
